Citation Nr: 1017393	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  10-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from June 1952 to January 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a December 2008 statement, the Veteran expressed 
dissatisfaction that his military retirement pay was offset 
by his VA compensation.  The RO sent him a letter of 
explanation in January 2009.  However, in a statement 
received in January 2010 the Veteran continued to express 
dissatisfaction and stated that an adjustment should be made 
to compensate him.  This matter is referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The Veteran has asserted that his service-connected bilateral 
hearing loss disability has worsened since his last 
examination and that he should be afforded a new examination.  
In compliance with VA's duty to assist, the Veteran should be 
afforded a new VA audiological examination.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  Any recent VA treatment 
records should also be obtained, as it appears that the 
Veteran received ongoing treatment.

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Make arrangements to obtain the 
Veteran's treatment records for hearing 
loss from the Alexandria VA treatment 
facility, dated from April 2009 forward.

2.  Thereafter, schedule the Veteran for 
a VA audiological examination.  The 
examiner should review the claims folder 
in conjunction with the examination.  

The examiner should obtain the Veteran's 
auditory thresholds at frequencies of 
1000, 2000, 3000, and 4000 Hertz, as well 
as speech recognition scores based on the 
Maryland CNC tests.  

The examiner should comment on the 
effects of the Veteran's hearing loss on 
occupational functioning and daily 
activities.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Then, review the examination report 
obtained above to ensure that the remand 
directives have been accomplished.  If 
all questions posed are not answered or 
sufficiently answered, return the case to 
the examiner for completion of the 
inquiry.

4.  Finally, readjudicate the claim on appeal 
in light of all of the evidence of record.  
If the issue remains denied, the Veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).




